Citation Nr: 0311283	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-08 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs benefits for 
participation in an on-the-job training program for the 
period between October 16, 1996 and February 7, 1997.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from December 1984 
to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 education benefits 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that determined 
that the appellant was not entitled to VA benefits for 
participation in an on-the-job training program for the 
period between October 16, 1996 and February 7, 1997.  The 
case was subsequently transferred to the Board for appellate 
review.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA and determine whether any additional notification or 
development action is required under the VCAA.  

Secondly, in May 2002, the Board undertook additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a) (2002).  This development produced information 
pertaining to the veteran's participation in an on-the-job 
training program for the period in question.  In Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003), promulgated after the Board's development action 
referred to above, the Federal Circuit specifically noted 
that 38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  Since the further development of the 
additional information in question is likely to produce 
relevant evidence, and since a supplemental statement of the 
case pertaining to that evidence must then be issued, this 
matter must be referred to the RO for further development and 
initial consideration.  Accordingly, this case must be 
remanded to the RO so that the RO may pursue further 
development and consider the additional evidence obtained 
thereby.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
(claims) file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

2.  The evidence shows that the veteran 
was employed by, and had received on-the-
job training from the Nevada Department of 
Corrections during the period from 
October 16, 1996 to February 7, 1997.  
Please contact this employer, 
specifically, John R. Pearcy, Jr., 
Employee Development Manager (or his 
successor), Nevada Department of 
Corrections, 4070 Silver Sage Drive, 
Carson City, Nevada 89702, and request a 
copy of all records concerning the 
veteran's participation in on-the-job 
training for the period in question, 
namely from October 16, 1997 to February 
7, 1997, including, but not limited to, 
copies of any applications or claims made 
to the Department of Veterans Affairs for 
eligibility for benefits associated with 
such participation.  Any evidence received 
should be associated with the claims file.  

3.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to RO's 
issuance of the supplemental statement of 
the case in May 2000, and readjudicate 
the veteran's claim.  If a complete grant 
of the claim remains denied, the 
appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

